Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 QUADRA PROJECTS INC. (Name of small business issuer in its charter) Nevada (State or jurisdiction of incorporation (Primary Standard Industrial Classification Code (I.R.S. Employer Identification or organization) Number) Number) #200-245 East Liberty Street, Reno, Nevada, 89501, USA (Address and telephone number of principal executive offices) Magnum Group International Inc. 67 Wall Street, 22 nd Floor, New York, NY, 10005-3198, USA Tel: 1-888-597-8899 Fax: 1-212-943-2300 (Name, address and telephone number of agent for service) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non- accelerated filer or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filed [ ] Smaller reporting company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Number of Shares to be registered Proposed maximum offering price per unit Proposed maximum aggregate offering price Amount of registration fee Common Stock $ 10,000 $ 0.31 - 1 - (1) The offering price has been estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(c). Our common stock is not traded on any national exchange and in accordance with Rule 457, the offering price was determined by the deemed price shares were issued to our shareholders in a Regulation S offering. The price of $ 0.008 is a fixed price at which the selling security holders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. The information in this preliminary prospectus ( Prospectus ) is not complete and may be changed. We may not sell these securities nor may offers to buy be accepted prior to the time the registration statement filed with the Securities and Exchange Commission becomes effective. This Prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON THE DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON THE DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. Subject to Completion, Dated , 2008 PROSPECTUS QUADRA PROJECTS INC. All of the shares being offered, when sold, will be sold by the Selling Shareholders as listed in this prospectus. The Selling Shareholders are offering: 1,250,000 shares of common stock The shares were acquired by the Selling Shareholders directly from us in a private offering that was exempt from registration under the United States securities laws. Our common stock is presently not traded on any market or securities exchange and, as a result, shareholders may not be able to liquidate their shareholdings. It is our intention to have a market maker apply for quotation of our common stock on the Over the Counter Bulletin Board following the effectiveness of this registration statement. The 1,250,000 shares of our common stock can be sold by the Selling Shareholders at a fixed price of $ 0.008 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. The Selling Shareholders may sell the shares as detailed in the section entitled  Plan of Distribution . The Selling Shareholders or any one of them may be deemed to be an underwriter under the U.S. federal Securities Act of 1933 . We will not receive any proceeds from any sales made by the selling stockholders. We have paid the expenses of preparing this prospectus and the related registration expenses. The purchase of the securities offered through this prospectus involves a high degree of risk. SEE SECTION TITLED "RISK FACTORS" ON . - 2 - We may amend or supplement this prospectus from time to time by filing amendments or supplements as required. You should read the entire prospectus and any amendments or supplements carefully before you make your investment decision. ***** NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR DETERMINED WHETHER THIS PROSPECTUS IS TRUTHFUL OR COMPLETE. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ***** Dealer Prospectus Delivery Obligation Until , all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers' obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. - 3 - TABLE OF CONTENTS Page Prospectus Summary 5 The Offering 7 Risk Factors 8 Use of Proceeds 11 Determination of Offering Price 11 Dilution 12 Selling Security Holders 12 Plan of Distribution 13 Legal Proceedings 15 Directors, Executive Officers, Promoters and Control Persons 16 Security Ownership of Certain Beneficial Owners and Management 17 Description of Securities 18 Interests of Named Experts and Counsel 18 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 19 Organization with the Last Five Years 19 Description of Business 20 Managements Discussion and Analysis and Plan of Operation 27 Description of Property 29 Certain Relationships and Related Transactions 29 Market for Common Equity and Related Stockholder Matters 29 Executive Compensation 30 Financial Statements 31 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 40 Indemnification of Directors and Officers 40 Other Expenses of Issuance and Distribution 40 Recent Sales of Unregistered Securities 41 Exhibits 41 Undertakings 42 Signatures 44 - 4 - PROSPECTUS SUMMARY The following is only a summary of the information, financial statements, and notes included in this prospectus. You should read the entire prospectus carefully, including Risk Factors and our financial statements and notes to the financial statements before making an investment in Quadra Projects Inc. About us We, Quadra Projects Inc. (the  Company ), are a distributor of an electronic non invasive acupuncture pen (the Pen) as an alternative to traditional needles used during acupuncture treatments. We have a distribution agreement which entitles us to market and sell the Pen on an exclusive basis throughout Asia (with the exception of China), Middle East and the Caribbean (collectively referred to as the  Region ). We obtained our distribution rights through United Overseas Products Pty., Ltd, ( United ) a Belize incorporated company based in Taiwan. We entered into this distribution agreement on November 30, 2007 for a period of 10 years and have ancillary rights to the patent held in China through United. There are no terms which determine whether the distribution agreement will or will not be renewed; however, the distribution agreement may be terminated at any time if either party commits a material breach of this Agreement and fails to correct such default within 30 days from mailing of a notice to do so by the other party, or both parties consent in writing to have the agreement terminated. Our operations are based in Kaohsiung, Taiwan. We commenced operations in June, 2007. The market in which we operate The market we operate in is highly competitive with numerous online health oriented websites offer similar non invasive pens. Our competition also consists of traditional methods of acupuncture offered by various practitioners in the Region. Our revenues will be solely generated by sales of appointed sub distributors of which we have not appointed any thus far. We intend on creating a website to generate internet sales in the next 6 months. The offering The offering consists of an aggregate of 1,250,000 shares of our common stock at a price of $ 0.008 per share. The shares offered are held by the minority shareholders (the  Selling Shareholders ). Currently, our sole officer and director, being our President, beneficially own 59% of our issued and outstanding shares. Our President is our largest shareholder. All other shareholders own less than 10% of our outstanding shares. Our President will exercise control over matters requiring stockholder approval and will be able to elect all of our directors. Such control, which may have the effect of delaying, deferring or preventing a change of control, is likely to continue for the foreseeable future and significantly diminishes control and influence which future stockholders may have in the Company. Our shares are currently not traded on any market or exchange and as a result may be illiquid until we are quoted on an exchange. History and results of operations We have been the distributor of the Pen since we entered into the Distribution Agreement with United on September 30, 2007, at which time we were appointed exclusive distributors in Asia (with the exception of China), Middle East and the Caribbean. - 5 - As an added incentive to enter into the Distribution Agreement with United, we obtained sample inventory of a dozen Pens at no charge for the purposes of conducting market research and outsourcing target markets and appointment of sub-distributors. We intend on establishing a local network of sub distributors wherein we are able to monitor the performance of each sub distributor. We intend on establishing a branch office or with appointed sales managers to oversee operations in each new location which we appoint sub distributors. We expect initial sales to be generated mostly in Asia and the Caribbean through appointment of sub distributors and internet sales. To date, we have not generated sales in any other location nor have marketed the Pen in any other location. We also have not made any sales to date. We estimate our cash requirements for the next 12 months will be approximately $11,000, which we will require to cover our working capital needs. We currently are able to sustain our working capital needs through profits we generate and shareholders loans as needed. Our principal business office is located at the 14 th floor, No. 68 Yucheng Road, Sanmin District, Kaohsiung City, 807, Taiwan. Our administrative office for North American investor relations and U.S. regulatory reporting is located at Suite 200, 245 East Liberty Street, Reno, Nevada, 89501. - 6 - THE OFFERING This prospectus covers up to 1,250,000 shares of our common stock to be sold by the Selling Shareholders identified in this prospectus. Shares offered by the Selling Shareholders: 1,250,000 shares of common stock, $0.001 par value per share Offering price: $ 0.008 per share Common stock outstanding as of March 17, 3,050,000 shares 2008: Common stock outstanding assuming the 3,050,000 shares maximum number of shares are sold pursuant to this offering: Number of shares owned by the Selling 0 shares. Shareholder after the offering: Use of proceeds: We will not receive any of the proceeds of the shares offered by the Selling Shareholders. Dividend policy: We currently intend to retain any future earnings to fund the development and growth of our business. Therefore, we do not anticipate paying cash dividends. See  Dividend Policy.  OTC/BB symbol Not applicable (1) This number assumes that each Selling Shareholder will sell all of his/her shares available for sale during the effectiveness of the registration statement that includes this prospectus. The Selling Shareholders are not required to sell their shares. See  Plan of Distribution . - 7 - RISK FACTORS All parties and individuals reviewing this Form S-1 and considering us as an investment should be aware of the financial risk involved. When deciding whether to invest or not, careful review of the risk factors set forth herein and consideration of forward-looking statements contained in this registration statement should be adhered to. Prospective investors should be aware of the difficulties encountered as we face all the risks including competition, and the need for additional working capital. The likelihood of our success must be considered in light of the problems and expenses that are frequently encountered in connection with operations in the competitive environment in which we will be operating. ***You should read the following risk factors carefully before purchasing our common stock. *** RISKS RELATING TO OUR BUSINESS We have a limited operating history upon which an evaluation of our prospects can be made. For that reason, it would be difficult for a potential investor to judge our prospects for success. We were organized and commenced operations in June 2007. We have had limited operations since our inception from which to evaluate our business and prospects. There can be no assurance that our future proposed operations will be implemented successfully or that we will continue to generate profits. If we are unable to sustain our operations, you may lose your entire investment. We face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with conducting operations, including capital requirements and management's potential underestimation of initial and ongoing costs. As a new business, we may encounter delays and other problems in connection with the methods of product distribution that we implement. We also face the risk that we will not be able to effectively implement our business plan. In evaluating our business and prospects, these difficulties should be considered. If we are not effective in addressing these risks, we will not operate profitably and we may not have adequate working capital to meet our obligations as they become due. We are competing against well established sellers of alternative treatment supplies in a unique manner. Traditional acupuncture treatments are performed by ethnic Chinese practitioners using traditional needles in their treatments. As the Pen is a relatively new product, entry into this market can be difficult. We cannot be sure that we will be able to significantly capture market share from traditional practitioners or that the use of the Pen will be acceptable to consumers. We may not be able to compete effectively against our competitors, which could force us to curtail or cease business operations. Many of our competitors have significantly greater name recognition, financial resources and larger distribution channels. In addition, our industry is characterized by low barriers to entity, which means we may face more competitors in the future. If we are not able to compete effectively against our competitors, we will be forced to curtail or cease our business operations. Our market share in the herbal medicine and alternative treatment industry is very small at this time. - 8 - There are no conclusive studies regarding the medical benefits using the Pen Although we believe our product to be safe when administered by a certified acupuncturist, there is little research which indicates that the use of the Pen is equally as effective as the use of traditional needles for acupuncture treatments. In addition, we are highly dependent upon consumers' perception of the safety and quality of our product as well as similar products distributed by other companies, we could be adversely affected in the event our product or any similar products distributed by other companies should prove or be asserted to be harmful to consumers. In addition, because of our dependence upon consumer perceptions, adverse publicity associated with illness or other adverse effects resulting from consumers' failure to administer our product by a certified acupuncturist as we suggest or other misuse or abuse of our product or any similar products distributed by other companies could force us to curtail or cease operations. We may face product liability for the product we sell. We may become liable for any damage caused by our products when used in the manner intended. Any such claim of liability, whether meritorious or not, could be time-consuming and result in costly litigation. Our insurance may not cover potential claims of the types described above or may not be adequate to indemnify us for all liability that may be imposed. Any imposition of liability that is not covered by insurance or is in excess of insurance coverage could harm our business. Our product is subject to obsolescence, which could reduce our sales significantly The introduction by us or our competitors of new acupuncture treatments by use of alternative methods offering increased functionality or enhanced results may render our existing product obsolete and unmarketable.
